DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claimed terms “conveying mechanism,” “rewinding mechanism” and “lettering mechanism” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Because claims 2 and 18 depend from claim 1, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouguchi (2017/0011286) in view of Nagai (9,927,802).

Regarding claim 1, Kouguchi teaches an energy-saving environment-friendly digital lettering machine, which comprises 
a conveying mechanism (fig. 4, item 48a), 

a machine base (fig. 4, item 48b), wherein the machine base is provided with a working platform (note that a print processor necessarily has a working platform), and 
the conveying mechanism and the rewinding mechanism are respectively arranged on a left side and a right side of the working platform (see fig. 4);
wherein the conveying mechanism, the lettering mechanism and the rewinding mechanism are all electrically connected with a control system (fig. 4, item 41) of the lettering machine (see fig. 4)
the lettering machine comprising a lettering mechanism (see figs. 4, 8, Note that machine base 48b necessarily has a lettering machine with a lettering mechanism). 
Kouguchi does not teach specifics of the construction of the lettering mechanism. Nagai teaches wherein the lettering machine comprises a lettering mechanism (Nagai, fig. 2, items 5, 8), the working platform is provided with at least one lettering mechanism (note that the lettering mechanism of the lettering machine is “provided to” the working platform), and each lettering mechanism is arranged on the working platform through a corresponding mounting base (Nagai, see figs. 1, 2, note that this is necessarily the case),
each lettering mechanism comprises a lettering assembly (Nagai, fig. 2fig. 4, item 6), an X-axis moving assembly (Nagai, fig. 2fig. 2, item 8) and a Z-axis moving assembly (Nagai, fig. 2, fig. 3, item 38), wherein the lettering assembly realizes the engraving of patterns (Nagai, fig. 2see fig. 11), and the lettering assembly is arranged on the X-axis moving assembly and supported by the Z-axis moving assembly (Nagai, fig. 2see figs. 1, 2). 

 	Regarding claim 2, Kouguchi in view of Nagai teaches the energy-saving environment-friendly digital lettering machine according to claim 1, characterized in that the lettering assembly is arranged on the Z-axis moving assembly, the lettering assembly slides up and down on the Z-axis moving assembly, the Z-axis moving assembly is arranged on the X-axis moving assembly, and the Z-axis moving assembly and the lettering assembly slide together on the X-axis moving assembly (Nagai, compare figs. 1, 2, 4, 8).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kouguchi in view of Nagai as applied to claim 1 above, and further in view of De Lisi et al. (2,757,728).
 	Regarding claim 18, Kouguchi in view of Nagai teaches the energy-saving environment-friendly digital lettering machine according to claim 1. Kouguchi does not teach wherein the conveying mechanism comprises a paper feeding assembly and two paper pulling assemblies, wherein the paper feeding assembly is arranged on the left side of the working platform, the two paper pulling assemblies are provided at a left end and a right end of the working platform respectively the paper feeding assembly conveys a material piece to the paper pulling assemblies after unwinding the material piece, the paper pulling assemblies convey the material piece to the working platform and convey the lettered material piece to the rewinding mechanism. De Lisi teaches this (De Lisi, see fig. 5, Note that table has two paper pulling assemblies 63, one on each end, and paper feeding assembly 62, the paper feeding assembly and two pulling assemblies to convey the medium to the unlabeled working platform). It would have been obvious to one of ordinary skill in the art at the time of invention to add the paper feeding assembly and two paper pulling assemblies disclosed by De Lisi to the device disclosed by Kouguchi in view of Nagai because doing so would amount to the combination of prior art elements according to known methods to yield predictable results. In other words, because Kouguchi does not go into specifics about the feeding of the medium through the lettering machine and over the working platform, it would have been obvious to one of ordinary skill in the art to look to De Lisi for specifics on such a feed structure.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kouguchi (2017/0011286).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853